Exhibit CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors Velocity Oil and Gas, Inc. Vancouver, Canada We consent to the inclusion in this Amendment No. 2 to the Registration Statement No. 333-146405 on Form S-1 of our report dated March 18, 2008, relating to the financial statements of Velocity Oil & Gas, Inc as of December 31, 2007 and 2006 and for the year ended December 31, 2007 and the period from May 16, 2006 (inception) through December 31, 2006. We also consent to the reference to our firm under the heading "Experts" appearing herein. /s/ Malone & Bailey, PC Malone & Bailey, PC www.malone-bailey.com Houston,
